DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
 
Status of Claims / Amendments
	This office action is in response to the RCE referred above.
Accordingly, claims 1- 18 are presently pending with claims 13-16 being withdrawn (claims 1, 13 are independent claims). 
Election/Restrictions
Applicant’s election without traverse of Group I, apparatus (claims 1-12) in the reply filed on 09/14/2020 was earlier acknowledged.
Claim Objections
The objection to claim 10 is withdrawn in view of claim amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudder et al (US 5,643,639){hereinafter Rudder} in view of Ahn (US 6,143,124), Walters et al (US 2013/0320274){hereinafter Walters} and Diener (DE 102014213942 corresponding to US 2017/0122663, referred to hereinafter).
Regarding Claims 1, 2: Rudder teach a low-pressure plasma chamber for a low-pressure plasma installation (Fig. 3) for plasma processing of a component in the low-pressure plasma chamber, the low-pressure plasma chamber comprising:
a low-pressure plasma chamber body 12’ 14’ (base plate, canopy – Fig. 3) of glass (quartz - col. 3, lines 38-41); 
wherein a cross-section of the low-pressure plasma chamber body 14’ is constructed to be quadrilateral (rectangular – Fig. 7 and col. 3, lines 47-48){as also regards claim 2}.
Rudder also teach electrodes 24 (current carrying conductors – Fig. 4 and col. 4, lines 28-30, Rudder) disposed outside the plasma chamber (col. 4, lines 36-40, Rudder). Rudder also 
Rudder teach a plasma chamber body of glass, but do not explicitly teach the glass not including quartz, wherein the low-pressure plasma chamber body is produced with a pressing method, wherein the low-pressure plasma chamber body is integrally formed as one piece;
wherein the low-pressure plasma chamber door can be opened and closed in a reversible manner without tools; and
 a pair of electrodes disposed facing one another adjacently located on an outside of a respective flat chamber wall.
Ahn teach a plasma apparatus comprising:
A plasma chamber 12 formed of glass, and a pair of flat electrodes 24’ and 25’ facing one another adjacently located on an outside of a chamber wall (Fig.3 and col. 5, lines 4-18). Ahn does not disclose glass includes quartz (col. 5, lines 14-17). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide plasma chamber body of glass not including quartz in view of teaching by Ahn in the apparatus of Rudder as a known material used for plasma processing apparatus to enable pass electromagnetic radiation into the processing chamber (col. 5, lines 14-17 – Ahn).   
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide plasma chamber body of glass not including quartz in view of teaching by Ahn in the apparatus of Rudder as a known material used for plasma processing apparatus to enable pass electromagnetic radiation into the processing chamber (col. 5, lines 14-17 – Ahn).   

Additionally, Walters teach a plasma chamber 4 (glass vessel – Fig. 1) that is integrally formed (0128) and can be formed of borosilicate glass (0128). Walters teach that support container 8 (that houses the elongate electrode) may comprise the counter-electrode (Figs. 4, 5 and 0137) and plasma is formed all along an axial electrode 3 (0137)[implying that treatment vessel 4 functions as a plasma chamber, since plasma is formed within the treatment vessel 4]. 
It would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the plasma chamber formed of (borosilicate) glass not including quartz in view of teaching by Walters in the apparatus of Rudder in view of Ahn as a known alternate material suitable for making plasma chamber for plasma processing in plasma apparatus due to its being a lower cost alternative.
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to form the plasma chamber body integrally as one piece in view of teaching by Walters in the apparatus of Rudder in view of Ahn as a known structure for making plasma chamber, as a matter of engineering choice.

Further-still, claim limitation “chamber body is produced with a pressing method is a “product-by-process” limitation. It has been held that the determination of patentability is based on the product itself, the patentability of a product does not depend on its method of production (MPEP 2113].
In the instant case, Rudder in view of Walters teach the plasma chamber 10’ (Fig. 3) base plate 12’ and the canopy 14’ are made from quartz (col. 3, lines 39-40, Rudder). Further, Walters teach plasma chamber 4 (glass vessel — Fig. 1) comprising drum 4 and rear end wall 43 may be integrally formed (0128). The chamber body taught by Rudder in view of Walters is substantially similar to the claimed plasma chamber body.
Alternately, Rudder in view of Walters do not explicitly teach chamber body is produced with a pressing method or a blow-and-blow method.
It would be obvious to form the plasma chamber body by a pressing method considering that the chamber body of Rudder in view of Walters as an alternate method of production of plasma chamber body, considering that prior art (Rudder in view of Ahn and Walters) teach plasma chamber body is substantially similar to the claimed plasma chamber body.
Furthermore, it has been held:
If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) [MPEP 2113].

 Diener teach a substrate processing apparatus comprising:
A plasma chamber 12 (Fig. 1 and 0036) with a door 16 (0036) that can be pivotably opened and closed by hinges 18, 20 (Fig. 1 and 0036). Diener also teach that door can be reversibly opened and closed [0046] {claim limitation reversibly opened and closed is interpreted to imply a chamber door that can be opened and closed}.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the plasma chamber door that can be opened and closed   in view of teaching by Diener in the apparatus of Rudder in view of Ahn as a known alternate structure of door in a plasma chamber to enable open/close the door conveniently.
Regarding Claim 3: Rudder in view of Ahn, Walters and Diener teach the low-pressure plasma chamber body 12’, 14’ extends in an elongate manner in the direction of a longitudinal axis thereof (Fig. 3, Rudder).
Regarding Claims 4-6: Rudder in view of Ahn, Walters and Diener teach the cross-section of the low-pressure plasma chamber 10’ (Figs. 3, 7, Rudder) body is constructed along the longitudinal axis thereof to be more than 40% identical (as seen from Fig. 3 the cross-section of plasma chamber wall 12’, 14’ of plasma chamber is identical along its complete (100%) length){as also regards claims 5, 6}.
Regarding Claim 7: Rudder in view of Ahn, Walters and Dieners teach all limitations of the claim including wherein the low-pressure plasma chamber has a door 13 (end plate - Fig. 3), having at least one media connection, viz. gas inlet port 18’ – Fig. 3 and col. 3, lines 44-45, Rudder)

Regarding Claim 11: Rudder in view of Ahn, Walters and Diener teach the low pressure plasma chamber body is constructed from borosilicate glass (Walters – 0128).
Regarding Claim 12: Rudder in view of Ahn, Walters and Diener teach all limitations of the claim including the low-pressure plasma installation has a vacuum pump (col. 4, lines 6-14, Rudder) which is connected to the low-pressure plasma chamber, and a gas supply which is connected to the low-pressure plasma chamber (through inlet tube 18’ – Figs. 3, 3a and col. 3, lines 44 - 45 and col. 6, lines 43-45, Rudder).

Claim 8 is /are rejected under 35 U.S.C. 103 as being unpatentable over Rudder et al (US 5,643,639){hereinafter Rudder} in view of Ahn (US 6,143,124), Walters et al (US 2013/0320274){hereinafter Walters} and Diener (DE 102014213942 corresponding to US 2017/0122663, referred to hereinafter) as applied to claims 1-7, 9-12 and further in view of Engle (US 4,289,598) .
Regarding Claim 8: Rudder in view of Ahn, Walters and Diener teach all limitations of the claim including the chamber body having an opening (where a door/endplate 13 is installed - 
Further, Diner is discussed above. Diner teach a plasma chamber 12 (Fig. 1 and 0036) with a door 16 (0036) that can be pivotably opened and closed by hinges 18, 20 (Fig. 1 and 0036), and latches 24, 26 fastened to chamber profile 22 (Figs. 1, 2 and 0036). Diner also teach that door can be reversibly opened and closed [0046].
Further, Engle teach a plasma apparatus comprising a vacuum vessel 12 that has an opening having a collar (marked 14a – Fig. 3 and col. 3, line 13) to which a door 16 of the low-pressure plasma chamber is secured (mounted) at 18 (brackets - Fig. 2 and col. 3, line 15) by a hole where nuts and bolts 20, 22 are installed (Fig. 2 and col. 3, lines 12-16).  Though Engle do not explicitly teach the door is mounted at a hole in the collar, it would be obvious to secure the door to low pressure chamber body at least at a hole in the collar as an alternate position for securing the door on the chamber body as a matter of engineering choice (Rearrangement of parts has been considered obvious – MPEP 2144.04 VI. C].
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the low-pressure plasma chamber opening having a collar, to which the door of the low-pressure plasma chamber is secured to at least one hole in the collar in view of teaching by Engle in the apparatus of Rudder in view of Ahn, Walters and Diener as a known structure for securing door to the chamber body in plasma processing apparatus to enable open/close the door conveniently during operation of the plasma apparatus. 

Claims 17, 18 is /are rejected under 35 U.S.C. 103 as being unpatentable over Rudder et al (US 5,643,639){hereinafter Rudder} in view of Ahn (US 6,143,124), Walters et al (US 2013/0320274){hereinafter Walters} and Diener (DE 102014213942 corresponding to US 2017/0122663, referred to hereinafter) as applied to claims 1-7, 9-12 and further in view of Poting (US 5,823,011).
Regarding Claim 17: Rudder in view of Ahn, Walters and Diener teach all limitations of the claim but do not explicitly teach in pressing method a multi-component tool is used, wherein the tool has a mould, a stamp and a covering ring.
Poting teach an apparatus for press molding glass bodies comprising:
A tool (Fig. 3) including a mould 22 (press mold – Fig. 3 and col. 5, lines 64-65), a stamp 29 (molding plug – col. 6, line 7) and a covering ring 30 (radially-overhanging ring – col. 6, lines 9-10). Further, Poting also teach control of pressing time, cooling time and the cooling station structure to even out temperature of the molded body (col. 5, lines 27-39).
 It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the pressing tool comprises a mould, a stamp and a covering ring in view of teaching by Poting in the apparatus of Rudder in view of Ahn, Walters and Diener as known parts of multi-component tool used for forming glass body by pressing.
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the temperatures of the components of the multi-component tool in view of teaching by Poting in the apparatus of Rudder in view of Ahn, Walters and Diener depending upon type of glass, size of glass body etc, to obtain sufficient stability of the glass body {as also regards claim 18}.


As already stated above (under claim 1) in the instant case, Rudder in view of Ahn, Walters and Diener teach the plasma chamber 10’ (Fig. 3 - Rudder) base plate 12’ and the canopy 14’ are made from quartz (col. 3, lines 39-40, Rudder). Further, Walters teach plasma chamber 4 (glass vessel – Fig. 1) comprising drum 4 and rear end wall 43 may be integrally formed (0128). The chamber body taught by Rudder in view of Ahn, Walters and Diener is substantially similar to the claimed plasma chamber body.
Alternately, Rudder in view of Ahn, Walters and Diener teach the plasma chamber 10’ (Fig. 3, Rudder) base plate 12’ and the canopy 14’ are made from quartz (col. 3, lines 39-40, Rudder). Further, Walters teach plasma chamber 4 (glass vessel – Fig. 1) comprising drum 4 and rear end wall 43 may be integrally formed (0128).
Rudder in view of Ahn, Walters and Diener do not explicitly teach chamber body is produced with a pressing method.
It would be obvious to form the plasma chamber body by a pressing method considering that the prior art chamber body of Rudder in view of Ahn, Walters and Diener is substantially similar to the claimed chamber body (relevant case law already cited above).

Response to Arguments
	Applicant’s arguments filed 07/07/2021 have been considered but are moot in view of new grounds of rejection necessitated by claim amendment. New reference by Ahn when  combined with previously cited Rudder and Walters, Diener is considered to teach limitations of 
i) applicant has argued (page 7) that Rudder not only fails to disclose a non-quartz glass but, more importantly, Rudder fails to disclose what material the structure in FIG. 7 is even made of. Furthermore, Rudder fails to teach how any door or opening could be configured to integrate with the structure of FIG. 7. As can be seen in FIG. 7, there is no such door proposed or even mentioned. To the contrary, the Applicant teaches a door which can be opened and closed in a reversible manner without tools. The prior art fails to disclose this. Furthermore, Rudder fails to teach a plasma chamber body integrally formed as one piece made by a pressing method. Finally, Rudder teaches to use a microwave antenna but fails to teach the Applicant’s placing a pair of electrodes disposed facing one another adjacently located on an outside of a respective flat chamber wall. The Applicant believes these amended claims are enough to distinguish apart from Rudder the other cited prior art.
Examiner respectfully responds that Fig. 7 (Rudder) teach a rectangular chamber. Rudder also teach base plate 12 and canopy 14 (Figs. 1, 2) can be rectangular (col. 3, lines 12-15 and col. 3, lines 19-23). Rudder also teach the chamber can be formed from materials like ceramics, quartz etc that allow magnetic and electric field penetration into the chamber (col. 3, lines 6-9). Further, though not specifically disclosed for Fig. 7), the rectangular chamber of Fig. 7 (Rudder) would obviously have a door (similar to end plate 13 – Fig. 3 of Rudder) to enable provide inlet port (similar to 18’) for introducing reactant gases into the plasma chamber. Thus, Rudder is considered to teach a rectangular chamber with a door, as claimed. As regards claim limitation pertaining to plasma chamber body of glass, the same is taught by Ahn and Walters (as detailed above under claim 1 rejection.
nd full paragraph) that Walters does not teach a plasma chamber.
Examiner respectfully responds that Walters teach plasma is generated in treatment vessel 4, especially in the region adjacent the axial electrode formation 3 (Figs. 4, 5 and 0137). Thus Walters does teach a plasma chamber (treatment vessel 4), formed of (borosilicate) glass not including quartz (0128 – Walters), as claimed in claim 1. It is noted that claim limitation “plasma chamber” is broad and is interpreted as a chamber in which plasma is generated.
iii) Applicant has further argued (page 9, top paragraph) that in Walters the electrodes should reach into the chamber, which is contrary to the pair of electrodes disposed facing one another adjacently, as disclosed by applicant.
Examiner responds in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case claim 1 is rejected by combination of Rudder with Ahn, Walters and Diener, and specifically Ahn teach a plasma chamber 12 formed of glass, and a pair of flat electrodes 24’ and 25’ facing one another adjacently located on an outside of a chamber wall (Fig.3 and col. 5, lines 4-18). Walters is not considered to teach away from the claimed  configuration of chamber with electrodes, considering that it would have been obvious to provide a pair of electrodes disposed facing one another adjacently located on an outside of a respective flat chamber wall, in view of teaching by Ahn and Rudder in the modified apparatus of Rudder, considering that Rudder teach a rectangular chamber (Fig. 7), and further teach that power applicator 22 or antenna surrounds the lower pressure chamber (col. 4, lines 22-25, Rudder), as a known alternate structure for 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kubota et al (US 5,753,066) teach a plasma apparatus comprising a pair of electrode 74, 75 disposed facing one another adjacently located on an outside of a respective flat chamber wall (Fig. 13 and col. 12, lines 5-11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959. The examiner can normally be reached Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716